PARIS, J.
(concurring) — I have had much difficulty with this case. It is a close and vexing one, wherein the controlling and vital questions up for solution are colored and affected by a multitude of converging, but conflicting, rules of law, whereof a selection involving the utmost nicety of discussion must be made. Against my own predilections, held at the argument of the case, I have been constrained to concur with Bond, J., but I shall take the liberty, even at the risk of repetition, of setting out my reasons for this concurrence.
When the Constitution of 1875 went into effect, there existed in the body of the general statutes of this State, which provided for the election of assessors, a special exception excluding.the county of St. Louis from the provisions thereof; which statute, with the exception mentioned, read thus:
‘ ‘ There shall be elected by the qualified electors of the several counties in this State, except the county of St. Louis, at every general election for members of the General Assembly, a county assessor, and every such election shall be conducted, in all things, according to the laws regulating the election of other county officers.” [Sec. 21, p. 88, Laws of 1872.]
*559It is clearly and I think accurately conceded by the learned counsel for both parties to this controversy:' (a) that this exception was entirely valid under the constitutional provisions in force when it was passed; (b) that the special statute to .which this exception referred was rendered inoperative and superseded in the city of St. Louis, by the charter provisions of that city, upon the subject of the selection of an assessor; (c) that such supersession by the charter was expressly authorized by the Constitution itself (Constitution 1875, sec. 20, art. 9); (d) but that the Legislature has the authority to pass a general statute upon this subject, which may include the city of St. Louis, and in its turn supersede such charter provisions; and (e) therefore the charter provisions are still in force and govern this case, and this writ should be made peremptory, unless the Legislature has passed a constitutionally valid statute upon the subject, which had the effect to repeal and supersede the charter. Relator contends there has been no legislative intent to pass such a statute and that no such statute has been enacted; respondent contends that such a statute has been passed, but that it is unconstitutional. Within this narrow compass then lies the whole of the contentions confronting us.
Passing over the mere verbal change, made in 1879 (whereby the word “county” was' stricken out and the word “city” put in lieu thereof, Sec. 6678, R. S. 1879, as well as the passage in 1895 of a new act. repealing inconsistent' provisions, Laws 1895, p. 41, whereby the term of office of all assessors in the State, except in the city of St. Louis, was made four years instead of two years, and the incumbents of that office thereafter rendered ineligible to hold any county office whatever for a period of two years after the expiration of their terms as assessor), we come to the Act of 1899 (Laws 1899, p. 324; Sec. 11341, R. S. 1909), which was in force when this controversy arose. We do this because, however true it is that much of the argument necessary to be made might apply with equal force to the Act of 1895, supra, the fact of the *560passage thereafter of the existing law renders a discussion of prior laws wholly academic. "Whether the provisions of the charter of the city of St. Louis have or have not been repealed, or whether the Act of 1899, which it is urged repealed them, was afflicted with constitutional defects, are the questions vexing us, and these difficulties exist, if they exist at all, in equal degree in the subsisting law. For this reason we may sweep aside the consideration of any amendment, or change in this law, except those affecting- the existing statute (Sec. 11341, R. S. 190-9) upon the subject.
The Act. of 1899, after especially repealing all existing laws governing the election of assessors in this State, in a separate section-provided thus:
“At the general election in the year one thousand nine hundred, and every four years thereafter, there shall be elected by the qualified voters of the several counties in this State a county assessor, who shall hold his office for a term of four years, and until his successor is elected and qualified, unless sooner removed from office; and no person elected to said office of assessor shall hold said office more than two successive terms: Provided, that this act shall not apply to the city of St. Louis.” [Laws 1899, p. 324, sec. 1; Sec. 11341, R. S. 1909.]
As stated above, learned counsel for the relator frankly concede that pursuant to the delimitations of the charter-making power conferred on the city of St. Louis by the Constitution (Constitution 1875, secs. 20 and 22, art.. 9; Laws 1905, p. 320), and of the retention in the Legislature of the same authority of control over such city as by the organic law the Legislature has over the several counties (Constitution 1875, sec. 25, art. 9.), it has the right to pass a general law governing the manner and time of the election of assessors in this State, which general law when enacted will apply to the city of St. Louis, and supersede that city’s present charter provision upon this subject.
So far the case, the history of the legislation, and the argument follow in every substantial behalf the late *561ease of the State ex rel. v. Koeln, 270 Mo. 174, and np to this point what is said in that case applies in every material principle and aspect to the instant one. Bnt in the Koeln case the conclusion that the Legislature had acted was deducible from the.fact that it had theretofore enacted a law providing for the election of collectors “in all the counties of this State” (Laws 1905, sec. 1, p. 272), without having in terms excepted the city of St. Louis from the provisions thereof. Here in the instant case the Legislature in 1899, as stated above, repealed the statute governing the election of assessors in all of the 114 counties of the State, and enacted a new statute in lieu thereof, which statute does not apply in terms to the city of St. Louis, but on the contrary that city is specifically excepted from its provisions. So relator contends that the retention for more than forty-five years continuously of the clause which excepted the city of St. Louis from the provisions of the general law, conclusively shows that the Legislature has not superseded the charter; but on the contrary the Legislature by this fact has shown a fixed determination nqt to legislate for the city of St. Louis in the premises, and it follows that the charter provisions are still in force and govern this matter wholly.
From^the facts (1) that when the present State Constitution was adopted, the matter of. electing an assessor for St. Louis County was governed by a special law, (2) that the Constitution expressly provided that the charter of the city of St. Louis, when made and adopted should supersede and be in lieu of “all special laws relating to St. Louis County inconsistent with such scheme” (Constitution 1875, sec. 20, art. 9), but (3) reserved the right in the Legislature of similar control over said city to that which the Legislature had over other counties in the State, Williams, J., reached the conclusion (in which a majority of this court concurred) that all special laws which were not inconsistent with the charter of the city of St. Louis, and which were in force when our Constitution was adopted, continue in force in that city until the Legislature has exercised its power of control therein by passing a statute to control the matter under inquiry. [State ex rel. v. Koeln, 270 Mo. 174.] If this is the law, *562and it seems both' logical and convenient, and we have approved it, then it seems to the writer that the entire difficulty vanishes. Upon this view we are not required to rule whether the proviso in the Act of 1899, now Section 11341, Revised Statute 1909, be constitutional or not. The case becomes one of the simplest sort of statutory construction. The exception of the city of St. Louis from the operation of the general law governing the election of the assessors has been, as we have seen, on the statute books since a time long prior to the adoption of our Constitution. Not only has the Legislature not acted in the premises, and not legislated upon this subject, but it has shown a fixed and steadfast purpose not to act, and not to legislate. By retaining this exception continuously for more than forty-five years the Legislature has said in effect that upon the matter of electing assessors it purposes to pass laws to govern the remainder of the State, but that it does not purpose to change the law1 governing this matter in the city of St. Louis from the condition wherein the Constitution left it. This fixed purpose could not have been shown in any other way except by the proviso, or by some other similar exception contained in the statute. This is so, because of the provisions of section 8057, Revised Statutes 1909, which would, absent an exception, automatically have the effect to make the statute applicable to the city of St. Louis, as one of the “counties” of the State. [State ex rel. v. Koeln, supra.] Therefore the Legislature has uniformly incorporated an exception in the general statute, which makes plainly apparent its purpose not to legislate on the subject, so far as the city of St. Louis is concerned, which exception in the language of Section 8057, supra, renders any construction of an opposite purpose “inconsistent with the evident intent of such law. ’ ’
Section 11341, supra, expresses therefore the legislative purpose of changing the law as to all that part of the State outside of the city of St. Louis, and likewise expresses a fixed intent not to change the law in such city. It is as clear as it is possible for any legal proposition to be that, if the proviso be taken away from the above section, because it is violative of the Constitution, then the whole *563section fails. Any other construction would violate settled rules of statutory construction in at least two vital particulars. For, as pointed out by Judge Bond, the excision of the proviso widens the scope and enlarges the territory within which the law shall operate, which is forbidden (State ex rel. v. Railroad, 246 Mo. 512), and it is also right in the face of that rule of statutory construction which' forbids the excision of a part of a statute as unconstitutional when such excision serves to change the legislative intent. [State ex inf. v. Duncan, 265 Mo. 26; Nalley v. Home Ins. Co., 250 Mo. 452; State ex rel. v. Wright, 251 Mo. 325; Greene County v. Lydy, 263 Mo. 77.] In my humble view, to hold that the proviso is invalid and the remainder of the section valid would be violative both of settled rules of statutory construction, and of common sense. For in the one case it would be tantamount to holding that in construing a statute we are no longer to be controlled by any consideration of the scope and territory intended to be embraced therein, or by the manifest intent of the law-making body; and in the other to holding that the city of St. Louis is included within the intendment of the general provisions of the statute in the very face of the unequivocal statement to the contrary contained in the proviso itself. If the excision of the proviso for that it is bad, serves to render the whole section invalid — and I am not able to see how there can be two differing views on this point — then it follows that there has been neither a valid election held to fill the office of assessor, nor a single de jure incumbent in that office in' this State since the Act of 1895 went into effect.
The relegation to the charter of matters relating to the assessor of the city of St. Louis had all of the force and effect of a solemn statute. This is so, because the Constitution provided that all special laws applying to St. Louis County should ipso facto stand repealed upon the adoption of a charter, should the provisions thereof be inconsistent with such special laws. [Constitution 1875, sec. 20, art. 9, supra.] This had the effect to make the charter provisions the superior and controlling rule in all matters theretofore governed by a special law, as were then matters relating to the office of assessor in St. *564Louis County. [Laws 1854-5, p. 178; Secs. 2-8, p. 1326, B. S. 1855.] This special law, or to lie exact, the charter provision which superseded it, is yet the law in the city of St. Louis, unless it has been repealed expressly, or by clear implication by some other statute. Counsel have not pointed out to us, nor have I been able to find any such repealing statute.
The numerous (and largely pestiferous) broods of special or local laws which were passed before the present Constitution was adopted, were not necessarily abrogated by that instrument. As a matter of fact but few of them were so nullified, and these few by virtue of the provisions of Section 1 of the Schedule to the Constitution, for that they were inconsistent with the provisions of that instrument. [State to use of Ramming v. Lumber Co., 170 Mo. 7.] By far the great majority of such laws continued ip. force by express permission of Section 1 of the Schedule, supra, till they were' repealed expressly or by the clearest implication, and many of these special laws are still in full force and vigor. Barring the effect upon sucli laws of Section 11 of the Schedule, the Constitution operated upon them prospectively only. It forbids the passage in divers matters and cases of any more special laws (Sec. 53, art. 4, Constitution), but it exercised no more potency in the repeal of an existing special law than it did in the repeal of a general law. Both continued in full force and effect, till they were repealed, unless they were in conflict with the Constitution.
Nor, as it has long been held, will the passage of a general law ipso facto and necessarily repeal a local or special law. In order to have the effect of repealing such special law the two acts must be in irreconcilable conflict, or the legislative intent to prescribe one single authoritative rule which shall govern must clearly appear. [City of St. Louis v. Alexander, 23 Mo. 483; Peters v. Renick, 37 Mo. 598; State ex rel. Vastine v. Judge of Probate Court, 38 Mo. 529; State ex rel. v. Macon County, 41 Mo. 453; St. Louis v. Insurance Co., 47 Mo. 147; State ex rel. v. Severance, 55 Mo. 378: Manker v. Faulhaber, 94 Mo. 430; State ex rel. v. Frazier, 98 Mo. 426; St. Joseph & Iowa Ry. v. Cudmore, 103 Mo. l. c. 638; St. Jo*565seph & Iowa Ry. v. Shambaugh, 106 Mo. l. c. 570; State v. Bennett, 102 Mo. 356; State ex rel. v. Slover, 134 Mo. 10; State ex rel. v. School Board, 131 Mo. 505; Folk v. St. Louis, 250 Mo. 116.]
How can it be said that the repeal of a general statute carrying in the body thereof a special reference statute, which in terms excepts the city of St. Louis from the provisions of the general law 'and refers to the special law which shall govern St. Louis, had the effect to repeal the exception, when in lieu of such general law a new act is passed, which itself contains the identical exception? I am thoroughly convinced that no affirmative action meet for the repeal of the provisions of the charter of the city of St. Louis has yet been taken by the Legislature, and therefore that the manner and time of electing an assessor for the city of St. Louis are still referable to the provisions of that charter. For these reasons I concur with Bond, J., in holding that the writ.of ouster should be awarded herein.